            Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 1 of 17




                                                 THE HONORABLE ___________
 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9

10   PARLER, LLC,                             Case No. 21-cv-00270

11                       Plaintiff,           PLAINTIFF’S MOTION FOR REMAND
                                              OR IN THE ALTERNATIVE FOR
12         vs.                                DISMISSAL WITHOUT PREJUDICE
13   AMAZON WEB SERVICES, INC., and
     AMAZON.COM, INC.,                        NOTE ON MOTION CALENDAR:
14
                                              March 26, 2021
15                       Defendants.          Without Oral Argument

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR REMAND                                      LAW OFFICES
     (Case No. 2:21-cv-00270)                                       CALFO EAKES LLP
                                                             1301 SECOND AVENUE, SUITE 2800
                                                             SEATTLE, WASHINGTON 98101-3808
                                                            TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 2 of 17




 1                                             I.        INTRODUCTION 1

 2            The “forum-defendant rule” statutorily prohibits removal based on diversity jurisdiction

 3   if any defendant is from the forum state. Yet Defendants Amazon Web Services, Inc. and

 4   Amazon.com (collectively “Amazon”)—both from the forum state—have removed this case

 5   under a trick sometimes called “snap removal.” Under snap removal, a defendant tries to remove

 6   on diversity grounds before being served, based on a strained reading of the federal removal

 7   statute. This Court has deemed snap removal to be “controversial” and has recognized that it has

 8   been rejected by “the majority view among federal circuits.” See Breuer v. Weyerhaeuser NR

 9   Co., 2020 WL 4260948, at *1 n.3 (W.D. Wash. July 24, 2020) (Robart, J.). Plaintiff requests that

10   this Court reach the same conclusion here and order immediate remand of this case.

11            Moreover, aside from the lawfulness of “snap removal,” Amazon’s decision to remove

12   was contrary to its own “Customer Agreement,” under which Plaintiff’s contract claim arises.

13   This contract vested exclusive jurisdiction in state or federal courts in King County, leaving it to

14   the plaintiff to decide whether to file in state court or federal court. Under well-established

15   precedent, Amazon cannot trump Plaintiff’s decision through removal.

16            Finally, in the alternative, if the Court does not order remand then it should dismiss the

17   case, without prejudice, so that Plaintiff will be free to re-file in state court. The U.S. Court of

18   Appeals for the Eleventh Circuit has specifically endorsed such relief in a case that was on all

19   fours, in which another defendant similarly tried to escape state court through the procedural

20   technicality of “snap removal.” See Goodwin v. Reynolds, 757 F.3d 1216 (11th Cir. 2014).

21                        II.      FACTUAL AND PROCEDURAL BACKGROUND

22            Plaintiff Parler LLC originally brought both federal and state-based claims against AWS

23   in this Court. Case No. 2:21-cv-31-BJR Dkt. 1 (the “Federal Action”). Parler retained Angelo

24

25   1
       As of the filing of this motion, this case had not yet been assigned to a specific judge. As a result, Plaintiff has left
     the judge’s name blank in the caption and on the proposed order.
       PLAINTIFF’S MOTION FOR REMAND                                                                  LAW OFFICES
       (Case No. 2:21-cv-00270) - 1                                                               CALFO EAKES LLP
                                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                                              TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 3 of 17




 1   Calfo as new Washington counsel on February 13, 2021. Declaration of Angelo J. Calfo, ¶ 2

 2   (“Calfo Decl.”). From then until March 2, 2021, Parler’s legal team analyzed Parler’s potential

 3   claims and eventually determined that it would be appropriate to focus on state-based remedies in

 4   Washington state court using state procedures. Id. ¶ 3.

 5          The AWS Customer Agreement (“AWS Agreement”), which is the subject of Parler’s

 6   breach of contract claim, provides that contractual disputes shall be resolved in the “exclusive”

 7   jurisdiction of either “[t]he state or Federal courts in King County, Washington.” Calfo Ex. 1

 8   (AWS Agreement) at ¶¶ 13.5 & 14. Consistent with that provision, on March 2, at 4:27 p.m.,

 9   Parler filed a complaint in the Superior Court of the State of Washington for King County (the

10   “State Complaint”) bringing solely Washington state-based claims against AWS and

11   Amazon.com, Inc. (the “State Action”). Both defendants acknowledge in the removal notice filed

12   in this action that they are residents of Washington. [Dkt. #1].

13          It was not possible to serve the State Complaint on the Defendants contemporaneously with

14   the filing, because the Defendants’ registered agent closed its offices at 3:00 p.m. Accordingly,

15   Plaintiff’s counsel made arrangements with a process server on March 2 to have the State

16   Complaint and summons served on the defendants early on March 3. Calfo Decl. ¶ 7.

17          A few hours after filing the State Complaint, at approximately 11:02 p.m., Parler also

18   voluntarily dismissed its Federal Action without prejudice under FRCP 41(a)(1)(A)(i), filing a

19   notice to that effect in this Court (the “Notice”) (Dkt. #1-3). As a courtesy, David Groesbeck,

20   counsel of record for Parler, emailed Ambika Doran, counsel for Amazon, late that night to notify

21   her that Parler had withdrawn its Federal Action and initiated its State Action. Declaration of

22   David Groesbeck, ¶ 3.

23          At the start of the business on March 3, Plaintiff’s counsel coordinated with their process

24   server, sending them the finalized summons and State Complaint that morning for immediate

25
      PLAINTIFF’S MOTION FOR REMAND                                                    LAW OFFICES
      (Case No. 2:21-cv-00270) - 2                                                 CALFO EAKES LLP
                                                                            1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 4 of 17




 1   service.   Calfo Decl. ¶¶ 7-8. At 2:10 p.m., on March 3, Parler’s process server successfully

 2   effected service on both defendants. Calfo Decl. Ex. 2.

 3           However, having been notified that Parler’s service of the State Complaint was imminent—

 4   and in a transparent attempt to remove before Plaintiff would have a reasonable amount of time to

 5   serve the complaint—Defendants filed a notice of removal in this Court on March 3, at 1:46 p.m.

 6   (the “Removal Notice”), approximately 24 minutes before the State Complaint was served.

 7           In light of Defendants’ procedurally improper “snap removal,” Plaintiff now brings this

 8   motion for remand or in the alternative for dismissal without prejudice.

 9                                      III.     LEGAL STANDARD

10           It is axiomatic that “the plaintiff is the master of his complaint.” See, e.g., Hunter v. Philip

11   Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (citation and quotation omitted). Accordingly,

12   federal courts must apply a “strong presumption against removal jurisdiction,” which “means that

13   the defendant always has the burden of establishing that removal is proper, and that the court

14   resolves all ambiguity in favor of remand to state court.” Id. The Court should hold that Amazon

15   has not met this strict burden. Where doubt regarding the right to removal exists, a case should be

16   remanded to state court.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th

17   Cir. 2003). And here there is no doubt that the case should be remanded.

18                                             IV.   ARGUMENT

19           This case should be remanded to the Superior Court for King County, Washington, for

20   two reasons. First, as recognized in numerous decisions, Amazon’s snap removal strategy is an

21   improper form of “gamesmanship” that is contrary to the text, purpose and effect of 28 U.S.C. §

22   1441(b)(2). Second, the forum selection clause in the AWS Customer Agreement, which sets out

23   the contractual relationship between Amazon and Parler, forecloses Amazon’s removal strategy.

24           In the event the Court declines to order remand, however, Plaintiff requests that the Court

25   dismiss the case, without prejudice, so that Plaintiff will be free to re-file in state court.
      PLAINTIFF’S MOTION FOR REMAND                                                          LAW OFFICES
      (Case No. 2:21-cv-00270) - 3                                                       CALFO EAKES LLP
                                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
                  Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 5 of 17




 1   A.      The Court Should Reject Amazon’s Gamesmanship and Remand to State Court.

 2           Parler’s new State Complaint only alleges claims arising under Washington state and local

 3   law. Further, both Defendants named in the complaint reside in Washington. Nevertheless,

 4   Amazon seeks to reverse Parler’s choice of forum by removing this case to federal court based on

 5   diversity jurisdiction, less than 24 hours after it was filed in state court, with full knowledge that

 6   Defendants were about to be served with the summons and state court complaint. Groesbeck Decl.,

 7   ¶ 3. This Court should reject Amazon’s gamesmanship and remand this case to the Superior Court

 8   for King County, Washington.

 9           1.       This Court Should Reject Amazon’s Exercise of “Snap Removal”

10           Under federal law, “[a] civil action otherwise removable solely on the basis of [diversity

11   jurisdiction] may not be removed if any of the parties in interest properly joined and served as

12   defendants is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2). Yet,

13   Amazon and AWS, which are both citizens of Washington, removed this case based on diversity.

14           The only basis on which Amazon could have tried such removal is the underhanded tactic

15   known as “snap removal.” In a “snap removal,” a defendant who resides in the pertinent forum

16   (hereafter, a “forum defendant”) removes the case before being served with the state court

17   complaint. Next, the defendant argues that the bar on removal in Section 1441(b)(2) does not

18   apply because the defendant was not “joined and served” at the time of removal. Some district

19   and appellate courts in other circuits have allowed parties to play this game, albeit in circumstances

20   distinguishable from those here. 2 Most courts, however, have shut the game down.

21           Plaintiff has not found a case in which this Court or the Ninth Circuit directly ruled on

22   whether to allow snap removal, but as Judge Robart explained just several months ago:

23

24
     2
      See Texas Brine Co. v. Am. Arbitration Ass’n, Inc., 955 F.3d 482, 487 (5th Cir. 2020); Gibbons v. Bristol-Myers
25   Squibb Co., 919 F.3d 699, 707 (2d Cir. 2019); Encompass Ins. Co. v. Stone Mansion Restaurant Inc., 902 F.3d 147,
     152-53 (3rd Cir. 2018).
      PLAINTIFF’S MOTION FOR REMAND                                                             LAW OFFICES
      (Case No. 2:21-cv-00270) - 4                                                           CALFO EAKES LLP
                                                                                       1301 SECOND AVENUE, SUITE 2800
                                                                                       SEATTLE, WASHINGTON 98101-3808
                                                                                      TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 6 of 17




            In removing the action to this court before Plaintiffs could properly join and serve
 1          [Defendant], . . . [Defendant] engaged in a practice known as ‘snap removal,’ a
            controversial procedural practice that seeks to avoid the forum defendant rule. . . . The
 2
            Ninth Circuit has not yet determined whether snap removal comports with 28 U.S.C. §
 3          1441’s requirements, but the majority view among federal circuits is that it does not.

 4   See Breuer v. Weyerhaeuser NR Co., 2020 WL 4260948, at *1 n.3 (W.D. Wash. July 24, 2020)
 5   (Robart, J.) (emphasis added; internal citations and quotations omitted); see also id. at *4 (“Snap
 6   removal is a controversial procedure and its compliance with the removal statute, 28 U.S.C. §
 7   1441, is questionable. . . . Moreover, [defendant’s] position [in favor of snap removal] appears to
 8   be the minority view among the courts that have ruled on the matter.”).
 9          Indeed, numerous courts across the country have correctly condemned the practice of snap
10   removal as “gamesmanship.” See, e.g., Deutsche Bank Nat’l Tr. Co. v. Fidelity Nat’l Title Grp.,
11   Inc., 2020 WL 7360680, at *4 (D. Nev. 2020) (“Snap removal . . . allows gamesmanship by
12   defendants who are sophisticated and have sufficient resources (or suspicion of impending
13   litigation) to monitor court filings and immediately remove a case before a forum defendant can
14   be served. . . .”); Delaughder v. Colonial Pipeline Co., 360 F. Supp. 3d 1372, 1378-79 (N.D. Ga.
15   2018) (finding the case law rejecting snap removal to be the most persuasive, “based largely on an
16   anti-gamesmanship rationale”).     And courts repeatedly have explained that “snap removal
17   uniquely undermines the purpose of the forum-defendant rule and contravenes the removal legal
18   standard[.]”; First Southwestern Fin. Servs., LLC v. Dawkins Home, Inc., 2019 WL 7945684, at
19   *4 (S.D. Fla. 2019).
20          Snap removal produces absurd results, by depriving plaintiffs of the ability to choose the
21   forum for their complaint based solely on whether a defendant can draft a removal notice more
22   quickly than a process server can serve papers. “[S]nap removals uniquely undermine the purpose
23   of the forum-defendant rule and contravene the removal legal standard. . . .” Delaughder, 360 F.
24   Supp. 3d at 1380 (emphasis added). That is especially true where, such as here, the removing party
25   is a forum defendant, rather than a non-forum defendant. See, e.g., Breitweiser v. Chesapeake
      PLAINTIFF’S MOTION FOR REMAND                                                     LAW OFFICES
      (Case No. 2:21-cv-00270) - 5                                                  CALFO EAKES LLP
                                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 7 of 17




 1   Energy Corp., 2015 WL 6322625, at *6 (N.D. Tex. 2015) (even in a district where non-forum

 2   defendants were allowed to engage in snap removal, explaining that “allowing a forum defendant

 3   to engage in snap removal reaches an untenable result”) (emphasis added).

 4          This case starkly illustrates the perversity of snap removal: Amazon and its subsidiary,

 5   both forum defendants, were advised of the state court complaint through a courtesy email from

 6   defense counsel, and then took advantage of that courtesy to file a notice of removal less than 24

 7   hours later, just 24 minutes before the state court complaint was served. Groesbeck Decl., ¶ 3;

 8   Calfo Decl. ¶ 8. If these tactics were to provide a basis for removal in the Western District of

 9   Washington, it would not only undermine basic fairness to plaintiffs who bring claims in

10   Washington, but also would penalize parties and their counsel for being professional and respectful

11   toward adverse parties. Even more importantly, it would eviscerate the purpose of Section

12   1441(b)(2) by allowing forum defendants like Amazon to remove in nearly every case filed by a

13   non-forum plaintiff in which Amazon learns about the complaint—either through professional

14   courtesies or simply by monitoring electronic court dockets—before it is formally joined and

15   served in state court. The Court should reject Amazon’s snap removal tactic, protect the right of

16   plaintiffs to file their state law claims against Amazon in state court, and remand this case to the

17   Superior Court for King County, Washington.

18          2.       Commonly Adopted Exceptions to Snap Removal Also Require Remand.

19          Moreover, even in districts where the practice of snap removal has been partially tolerated,

20   courts have carefully crafted exceptions in order to uphold the purpose of Section 1441(b)(2) and

21   provide basic fairness for plaintiffs who sought to file their claims in state court. The courts have

22   adopted at least two such exceptions, each of which is an independently sufficient basis to reject

23   snap removal and order remand in this case. In fact, this particular case is so stark that both

24   exceptions apply.

25
      PLAINTIFF’S MOTION FOR REMAND                                                       LAW OFFICES
      (Case No. 2:21-cv-00270) - 6                                                    CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 8 of 17




 1                  a.     Removal is Premature Prior to Service on At Least One Defendant.

 2          Even in districts where snap removal has been allowed, numerous courts have interpreted

 3   Section 1441(b)(2) as foreclosing such removal unless and until the plaintiff has already served at

 4   least one defendant (presumably a non-forum defendant) prior to removal. In other words, if a

 5   defendant tries to exercise a snap removal before any defendants were served, the removal is

 6   premature and remand is required. See, e.g., Wells Fargo Bank, N.A. v. Old Republic Title Ins.

 7   Group, Inc., 2020 WL 5898779, at *2 (D. Nev. 2020) (“Defendant’s removal was procedurally

 8   defective because [Defendant] removed this action before any defendants were served.”); Bowman

 9   v. PHH Mortgage Corp., 423 F. Supp. 3d 1286, 1293-94 (N.D. Ala. 2019) (holding that snap

10   removal is improper unless and until at least one non-forum defendant has been served).

11          Courts have adopted this approach for at least two reasons. First, it comports with the best

12   reading of Section 1441(b)(2). See, e.g., Deutsche Bank Tr. Co. v. Fidelity Nat’l Title Grp., Inc.,

13   2021 WL 493410, at *3 (D. Nev. 2021) (“[T]he word ‘any’ in ‘any parties in interest properly

14   joined and served’ necessarily means ‘that the [removal] statute assumes at least one party has

15   been served.”) (emphasis in original) (citation omitted); id.(“Because no defendant had been

16   served prior to [Defendant’s] removal, this case must be remanded.”).

17          Second, courts have recognized that this approach serves important public objectives. For

18   example, “[p]recluding removal until at least one defendant has been served protects against

19   docket trolls with a quick finger on the trigger of removal.” Gentile v. Biogen Idec, Inc., 934 F.

20   Supp. 2d 313, 322-323 (D. Mass. 2013). Likewise:

21          The removal statute’s purpose is better served by precluding removal until at least one
            defendant has been served. That way plaintiffs legitimately seeking to join a forum
22          defendant face the modest burden of serving that defendant before any others. . . . Applying
            this interpretation, I resolve that [Defendant’s] removal was premature because it occurred
23
            before any defendant had been served. I therefore remand this case back to state court.
24

25
      PLAINTIFF’S MOTION FOR REMAND                                                      LAW OFFICES
      (Case No. 2:21-cv-00270) - 7                                                   CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 9 of 17




 1   HSBC Bank USA, Nat’l Assoc. v. Fidelity Nat’l Title Grp., Inc., 2020 WL 7625233, at *5 (D. Nev.

 2   2020).

 3            In this case, Amazon’s notice of removal acknowledges that no defendants were served

 4   prior to the filing of its notice of removal. Removal Notice (Dkt. #1), ¶ 12. Accordingly, even if

 5   snap removal could be allowed in some circumstances, it was premature and inappropriate here.

 6   The Court can and should order remand on this basis alone. If it does, it need not weigh in on

 7   whether snap removal might be allowable under other circumstances. See Carrington Mortgage

 8   Servs., LLC v. Ticor Title of Nev., Inc., 2020 WL 3892786, at *3 (D. Nev. 2020) (holding that at

 9   least one defendant must be served prior to snap removal; where no defendants have been served,

10   removal is improper and “the court need not . . . decide whether snap removals are generally

11   allowable”).

12                   b.     Snap Removal is Premature Until Plaintiff Has a Reasonable
                            Opportunity to Serve the State Court Complaint.
13

14            Courts have also rejected snap removal in cases where the defendant removed so quickly

15   that it prevented the plaintiff from having a reasonable opportunity to serve the forum defendant

16   with the state court complaint. See, e.g., Teamsters Local 677 Health Servs. & Ins. Plan v.

17   Friedman, 2019 WL 5423727, at *4 (D. Md. 2019) (“[T]he court concludes that where, as here, a

18   defendant files a notice of removal before the plaintiff has a reasonable opportunity to effectuate

19   service of process, and the forum defendants were not added to prevent removal, the forum

20   defendant rule precludes removal to federal court.”); Flandro v. Chevron Pipe Line Co., 2019 WL

21   1574811, at *6 (D. Utah 2019) (collecting cases) (“But where the facts show that the forum

22   defendant is not a sham party, and that the removing defendant is attempting snap removal before

23   the plaintiff has a reasonable opportunity to serve the forum defendant, courts do not countenance

24   the absurd results flowing therefrom.”); Morris v. Alza Corp., 2010 WL 2652473, at *1-2 (E.D.

25
      PLAINTIFF’S MOTION FOR REMAND                                                     LAW OFFICES
      (Case No. 2:21-cv-00270) - 8                                                  CALFO EAKES LLP
                                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 10 of 17




 1   Cal. 2010) (similar; “Authorizing remand under such circumstances is consistent with the purpose

 2   of § 1441(b) explained in Lively v. Wild Oats Markets, 456 F.3d 933 (9th Cir. 2006) . . .”).

 3          For example, in Woods v. Dr. Pepper Snapple Group, Inc., 2020 WL 917284 (W.D. Okla.

 4   2020), the court rejected snap removal and ordered remand because “plaintiffs diligently attempted

 5   to effect service on [the forum defendant] beginning only four days after this action was filed” in

 6   state court, but were still unable to serve the forum defendant before it filed the notice of removal.

 7   Id. at *5 (emphasis added); see also id. at *3 (“the exception applies if plaintiffs did not have a

 8   reasonable opportunity to serve [the forum defendant] before Defendant removed this action”).

 9          In this case, Plaintiff was not able to serve Amazon on the day it filed the complaint in state

10   court, because Amazon’s registered agent closed hours before the complaint was filed. Calfo

11   Decl., ¶ 7. Nevertheless, Plaintiff set the process server in motion the very next morning, and in

12   fact served the state court complaint on both Amazon Defendants less than 24 hours after filing

13   the complaint. Id. ¶¶ 7-8. The facts speak for themselves: Amazon intentionally rushed to file its

14   notice of removal with the transparent purpose of beating Plaintiff to the punch, after it received

15   email notice of the state court complaint from Plaintiff’s counsel. The court in Woods found that

16   a window of “four days” was not sufficient time to give the Plaintiff a “reasonable opportunity” to

17   effectuate service. Woods, 2020 WL 917284, at *5. Surely, then, the same is true of the 22-hour

18   window afforded to Plaintiff in this case.

19                                         *       *       *       *

20          In sum, this Court should reject the gamesmanship strategy of “snap removal,” and order

21   remand on that basis. However, the Court need not even go so far, as it should also order remand

22   on the independently sufficient grounds that: (1) Amazon prematurely removed before any

23   defendants were served; and (2) Plaintiff did not have a reasonable opportunity to serve the

24   Defendants prior to removal.

25
      PLAINTIFF’S MOTION FOR REMAND                                                       LAW OFFICES
      (Case No. 2:21-cv-00270) - 9                                                    CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 11 of 17




 1   B.     Removal Was Also Improper Due to Amazon’s Forum Selection Clause.

 2          Amazon’s removal was also improper for another reason, more specific to the facts of this

 3   case: A party to a contract with a forum selection clause that permits litigation in state court cannot

 4   is bound to respect that choice when made by the filing party. See Am. Contractors Indemnity Co.

 5   v. DeCal Construction, LLC, 2018 WL 4350063, *2 (C.D. Cal. 2018) (“[B]ecause Plaintiff

 6   commenced this suit in state court, and Defendant consented to that court’s exclusive jurisdiction,

 7   removal is improper”); Canon Fin. Servs., Inc. v. Kalmus, 2020 WL 4333744, *4 (D. N.J. 2020)

 8   (“The Court finds the forum selection clause at issue in this case precludes removal once an action

 9   was filed in an appropriate forum.”); see also Bastami v. Semiconductor Components Indus., LLC,

10   2017 WL 1354148 (N.D. Cal. 2017) (“the instant suit was filed in the California Superior Court

11   for the County of Santa Clara, one of the courts to whose ‘exclusive jurisdiction and venue

12   Defendant agreed to.” (emphasis added)). By consenting to the jurisdiction of the state court, the

13   defendant has waived its right to remove. See Foster v. Chesapeake Ins. Co., Ltd., 933 F.2d 1207,

14   1216-17 (3d. Cir. 1991) (recognizing that when a party expressly agrees to submit to the

15   jurisdiction of a state court in a forum selection clause, it waives the right to seek removal on the

16   basis that the forum selection clause also allow the matter to be heard in federal court);

17   InterDigital, Inc. v. Wistron Corp., 2015 WL 4537133, *1 (D. Del. 2015) (finding that the

18   defendant waived its right to removal by “irrevocably consent[ing] to exclusive jurisdiction and

19   venue of the state and federal courts in the State of Delaware”); Am. Contractors, 2018 WL

20   4350063, at *2 (“This suit was filed in Los Angeles County Superior Court, one of the courts to

21   whose ‘exclusive jurisdiction and venue’ Defendants agreed to ‘irrevocably consent.’”); see also

22   Kamm v. ITEX Corp., 568 F.3d 752, 754 (9th Cir. 2009) (upholding a district court’s decision to

23   remand to state court on the basis of a forum selection clause that read, “[a]ny action brought by

24   any part to this Agreement shall be filed and venue shall be in the courts of the State of Oregon.”).

25
      PLAINTIFF’S MOTION FOR REMAND                                                        LAW OFFICES
      (Case No. 2:21-cv-00270) - 10                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 12 of 17




 1          Here, the Customer Agreement provides that “disputes will be adjudicated in the

 2   Governing Courts”—which is later defined as “the state or Federal courts in King County,

 3   Washington.” Calfo Ex. 1 at ¶¶ 13.5, 14. The contract provides for “exclusive jurisdiction and

 4   venue” in such courts. Id. In light of that language, AWS cannot seek removal after Parler chose

 5   to file in state court. See, e.g., Nortek Security & Control LLC v. Security Data Supply, LLC, 2018

 6   WL 6411352, *1 (N.D. Cal. 2018) (defendant waived its right to remove from state court because

 7   it “consent[ed] irrevocably to the exclusive jurisdiction of California courts in all

 8   respects.”). Removal would also be improper even without the “exclusive jurisdiction language,”

 9   because the forum selection clause allows a plaintiff to sue in either jurisdiction. See, e.g., Canon

10   Fin. Servs., Inc., 2020 WL 4333744, at *3 (defendant waived the right to removal where the forum

11   selection clause stated that actions “shall be brought in any state or federal court located in the

12   County of Camden or Burlington, New Jersey”).

13          For this independent reason, the Court should order remand to King County.

14   C.     In the Alternative, the Court Should Dismiss Without Prejudice So That Plaintiff
            Will be Free to Re-File in State Court.
15

16          Alternatively, the Court should grant Plaintiff’s motion to voluntarily dismiss the case,

17   without prejudice, so that Parler will be free to re-file in state court. The Court is authorized to do

18   so under Federal Rule of Civil Procedure 41. See Fed. R. Civ. P. 41(a)(2) (“Except as provided in

19   Rule 41(a)(1), an action may be dismissed at the plaintiff’s request only by court order, on terms

20   that the court considers proper. . . . Unless the order states otherwise, a dismissal under this

21   paragraph (2) is without prejudice.”).

22          More than just authorized, “[a] district court should grant a motion for voluntary dismissal

23   under Rule 41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a

24   result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001) (emphases added). “Plain legal

25   prejudice” is a high bar for defendants to clear. It “does not result merely because the defendant
      PLAINTIFF’S MOTION FOR REMAND                                                        LAW OFFICES
      (Case No. 2:21-cv-00270) - 11                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 13 of 17




 1   will be inconvenienced by having to defend in another forum or where a plaintiff would gain a

 2   tactical advantage by that dismissal.” Id at 976; see also Breuer v. Weyerhaeuser NR Co., 2020

 3   WL 4260948, at *2 (W.D. Wash. 2020) (Robart, J.) (“Although granting Plaintiffs’ motion will

 4   allow Plaintiffs to refile their case in state court, this does not amount to plain legal prejudice.”).

 5           In determining what qualifies as plain legal prejudice, “courts have examined whether a

 6   dismissal without prejudice would result in the loss of a federal forum, or the right to a jury trial,

 7   or a statute-of limitations defense.” Breuer, 2020 WL 4260948, at *2 (quoting Westlands Water

 8   Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996)). The latter two factors are not at issue for

 9   the Defendants here. And “the loss of a federal forum does not constitute prejudice to forum

10   defendants.” Id. (citing Lively v. Wild Oats Mkts., Inc., 456 F.3d 933, 940 (9th Cir. 2006)). That

11   is because “[r]emoval based on diversity jurisdiction is intended to protect out-of-state defendants

12   from possible prejudices in state court. . . . The need for such protection is absent, however, in

13   cases where the defendant is a citizen of the state in which the case is brought.” Id. (quoting

14   Westlands Water Dist., 100 F.3d at 97). Hence, “[t]here is little concern that [Defendants] will

15   suffer prejudice if Plaintiff[] refile[s] in King County Superior Court because, as . . . corporation[s]

16   headquartered in Washington State, [they are] forum defendant[s].” Id. at *3. Amazon’s “need

17   for protection from out-of-state biases is ‘absent’ in King County Superior Court because it is

18   headquartered in King County.” Id. Further, “[t]his case still in its inception, meaning the loss of

19   this forum will have a minimal impact on [AWS and Amazon].” Id.

20           It is true that a “district court may consider whether the plaintiff is requesting a voluntary

21   dismissal only to avoid a near-certain adverse ruling.” Maxum Indemnity Ins. Co. v. A-1 All

22   American Roofing Co., 299 F. App'x 664, 666 (9th Cir. 2008). But the caselaw shows that the type

23   of adverse rulings one cannot avoid are “substantive rulings on the merits of the case.” Breuer,

24   2020 WL 4260948, at *4 (emphasis added). Thus, in Maxum, “[p]rior to [a] motion to dismiss

25   under Rule 41(a)(2), the district court had indicated to both parties how it planned to rule on [the
      PLAINTIFF’S MOTION FOR REMAND                                                         LAW OFFICES
      (Case No. 2:21-cv-00270) - 12                                                     CALFO EAKES LLP
                                                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 14 of 17




 1   movant’s] claim against [the other party].” 299 F. App'x at 666. Likewise, in Terrovona v.

 2   Kincheloe, 852 F.2d 424, 426 (9th Cir. 1988), the court denied a motion to dismiss because “[t]hree

 3   months after the [defendant] moved for summary judgment . . . [the plaintiff] filed a motion . . . to

 4   dismiss the petition without prejudice.”

 5          But no such facts are present here. This Court has not announced how it will rule on the

 6   merits, nor have months elapsed since a motion for summary judgment. And for at least four

 7   separate reasons, Defendants cannot twist this Court’s previous ruling on Parler’s motion for a

 8   preliminary injunction into either a ruling on the merits or a signaling of such. First, this new

 9   action involves thirteen new state claims, with the only federal claim in the original federal suit

10   not present. So it is hard to see how that previous ruling could bear on this case. Second, that

11   ruling came under a different procedural posture with different legal standards. Third, Parler has

12   mustered additional facts and arguments not presented to the Court in that previous action. And

13   fourth, this suit involves a new, additional defendant. It would therefore be absurd to characterize

14   the Court’s previous ruling as an adverse ruling on the merits of this case. What is more, “[e]ven

15   if [Defendants argue that] Plaintiff[’s] motion to voluntarily dismiss this case is an attempt to avoid

16   an adverse ruling on [its] motion to remand, Plaintiff[] [is] not seeking dismissal to avoid a ruling

17   on the merits of the case.” Breur, 2020 WL 4260948, at *4. In sum, there is no “plain legal

18   prejudice” here, especially given Defendants’ gamesmanship, and it is Defendants’ “burden to

19   establish that it will suffer prejudice as a result of dismissal.” Id. at *3. Absent such a showing,

20   this Court “should” grant Parler’s motion to dismiss without prejudice. Smith, 263 F.3d at 975.

21          “Courts consider three factors in determining whether to dismiss with or without

22   prejudice.” Senne v. Kansas City Royals Baseball Corp., 2016 WL 3648547, at *2 (N.D. Cal.

23   2016). The first factor is “the defendant’s effort and expense involved in preparing for trial.” Id.

24   (quoting Paulucci v. City of Duluth, 826 F.2d 780, 783 (8th Cir. 1987)). Not only has there not

25   been any such expense so far in the present case before this Court, given it was just removed
      PLAINTIFF’S MOTION FOR REMAND                                                        LAW OFFICES
      (Case No. 2:21-cv-00270) - 13                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 15 of 17




 1   yesterday, any effort and expense the Defendants have put into this case is due to their own

 2   shenanigans in attempting a “snap removal.” The second factor is “excessive delay and lack of

 3   diligence on the part of the plaintiff in prosecuting the action.” Id. (quoting Paulucci, 826 F.2d at

 4   783). There is no delay here, much less excessive, with Parler filing this motion less than twenty-

 5   four hours after Defendants removed. Finally, the third factor is “insufficient explanation of the

 6   need to take a dismissal.” Id. (quoting Paulucci, 826 F.2d at 783). But Parler has more than a

 7   sufficient explanation for the need to dismiss: It filed a suit in state court because it is only bringing

 8   state claims against local Defendants. Parler is the master of its complaint and is therefore entitled

 9   to file in any proper forum of its choosing.

10           An Eleventh Circuit case is directly on point: Goodwin v. Reynolds, 757 F.3d 1216 (11th

11   Cir. 2014). There, after a man was killed in a car accident, his widow brought suit in state court.

12   Id. at 1218. The same day the plaintiff filed suit, she “requested and paid for the service of process

13   on all three defendants by the state court clerk,” and “[s]he also sent courtesy copies of the

14   complaint to all three defendants.” After receiving the courtesy copy but before any defendants

15   had received service of process, two non-forum defendants removed the case to federal court.

16   They did so based on diversity, even though another defendant was a citizen of the forum state.

17   Id. Additionally, the same day, one of the defendants filed an answer, thus precluding the plaintiff

18   from filing a notice of voluntary dismissal under Rule 41(a)(1)(A)(i). Id. at 1218-19.

19           As a result, the plaintiff moved for dismissal without prejudice under Rule 41(a)(2) to

20   enable her to refile in state court and serve the forum defendant in such a way as to clearly prohibit

21   a second removal. Id. The district court granted the motion to dismiss without prejudice. Id.

22           On appeal, the Eleventh Circuit did not address whether the defendants’ “snap removal”

23   was appropriate because it affirmed the dismissal without prejudice. The court first noted that “the

24   purported removability of the present case was based on a technicality.” Id. at 1220. And the

25   court held that “[t]he forum-defendant rule clearly contemplates Plaintiff’s ability to defeat
      PLAINTIFF’S MOTION FOR REMAND                                                          LAW OFFICES
      (Case No. 2:21-cv-00270) - 14                                                      CALFO EAKES LLP
                                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 16 of 17




 1   Defendants’ purported right of removal in this case.” Id. at 1221. The court found that “[t]he only

 2   reason this case is in federal court is that the non-forum defendants accomplished a pre-service

 3   removal by exploiting, first, Plaintiff’s courtesy in sending them copies of the complaint and,

 4   second, the state court’s delay in processing Plaintiff’s diligent request for service.” Id. And the

 5   court rejected Defendants’ efforts to “tie the district court's hands in the face of such gamesmanship

 6   on the part of Defendants.” Id.

 7            Further, the Court pointed out that the defendants’ “argument [in favor of snap removal],

 8   if accepted, would turn the statute’s ‘properly joined and served’ language on its head.” Id.

 9   “Because the likely purpose of this language is to prevent gamesmanship by plaintiffs, moreover,

10   we cannot believe that it constrains the district court’s discretion under Rule 41(a)(2) to undo

11   Defendants’ gamesmanship in the circumstances at bar.” Id. So too here.

12            Here, as there, “[t]here is also no indication that Defendants [will] suffer[] any prejudice

13   from . . . dismissal, other than the loss of their preferred federal forum.” Id. at 1222. “On the

14   particular facts of this case, that loss does not amount to ‘[plain] legal prejudice.’”                                       Id.

15   “Defendants’ purported right to be in federal court was based on a technicality; it was not at the

16   core of what the removal statute protects.” Id. For all these reasons, the Court should grant Parler’s

17   motion for voluntary dismissal without prejudice so it can refile its suit in state court. 3

18                                               V.        CONCLUSION

19            For the foregoing reasons, this Court should remand Plaintiff’s complaint to the Superior

20   Court for King County, Washington, or in the alternative, dismiss the complaint without prejudice

21   so that Plaintiff can re-file in state court.

22

23

24
     3
      For the avoidance of doubt, Plaintiff clearly has no intention of dismissing with prejudice. If the Court denies remand
25   and denies dismissal without prejudice, then Plaintiff will have no choice but to pursue its Washington state law claims
     against two Washington residents in federal court, while preserving all rights to appeal.
      PLAINTIFF’S MOTION FOR REMAND                                                                     LAW OFFICES
      (Case No. 2:21-cv-00270) - 15                                                                CALFO EAKES LLP
                                                                                            1301 SECOND AVENUE, SUITE 2800
                                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                                           TEL (206) 407-2200 FAX (206) 407-2224
           Case 2:21-cv-00270-BJR Document 3 Filed 03/04/21 Page 17 of 17




 1

 2        DATED this 4th day of March, 2021.

 3
                                               CALFO EAKES LLP
 4
                                               By     s/Angelo Calfo
 5                                               Angelo J. Calfo, WSBA# 27079
                                                 1301 Second Avenue, Suite 2800
 6                                               Seattle, WA 98101
                                                 Phone: (206) 407-2200
 7                                               Fax: (206) 407-2224
                                                 Email: angeloc@calfoeakes.com
 8

 9                                             DAVID J. GROESBECK, P.S.

                                                 David J. Groesbeck, WSBA # 24749
10                                               1333 E. Johns Prairie Rd.
                                                 Shelton, WA 98584
11                                               Phone: (509) 747-2800
                                                 Email: david@groesbecklaw.com
12
                                               SCHAERR |JAFFE LLP
13
                                                  Gene C. Schaerr (pro hac vice to be submitted)
14                                                 H. Christopher Bartolomucci (pro hac vice to
                                                  be submitted)
15                                                1717 K Street NW, Suite 900
                                                  Washington, DC 20006
16
                                                 Counsel for Plaintiff Parler LLC
17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR REMAND                                                 LAW OFFICES
     (Case No. 2:21-cv-00270) - 16                                             CALFO EAKES LLP
                                                                        1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
                                                                       TEL (206) 407-2200 FAX (206) 407-2224
